EXHIBIT SUBSIDIARIES OF THE COMPANY Name of Subsidiary or Affiliate Jurisdiction of Incorporation Trimble Navigation Australia Pty Limited Australia Meridian Project Systems Pty Ltd. Australia Spectra Precision Pty Ltd. Australia Quantm Ltd. Australia TrimbleBelgium BVBA Belgium Jamestown Manufacturing Corporation USA Pacific Crest Corporation USA Trimble Export Limited USA Trimble IP General Corporation USA Trimble IP Limited Corporation USA Trimble Military and Advanced Systems, Inc. USA Trimble Navigation International Limited USA Meridian Project Systems, Inc. USA 0807381 B.C. Ltd. Canada Applanix Corporation Canada MPS Development, Inc. Canada Trimble Canada Ltd. Canada Trimble Exchangeco Ltd. Canada Trimble Holdings Co. Canada VS Visual Statement, Inc. Canada Eleven Technology (SIP) Co. Ltd. China Trimble Electronic Products (Shanghai) Co. Ltd. China Trimble Navigation Technology (Shanghai) Co. Ltd. China Inpho USA Inc. USA Eleven Technology, Inc. USA XYZ Solutions, Inc. USA Inpho Technology Oy Finland Advanced Public Safety, Inc. Florida Mensi, S.A. France TrimbleFrance S.A.S. France Apache Technologies Europe GmbH Germany GeoNav GmbH Germany Inpho GmbH Germany Meridian Project Systems Europe GmbH Germany Trimble GmbH Germany Trimble Holdings GmbH Germany TrimbleJena Germany TrimbleKaiserslautern GmbH Germany TerraSat GmbH Germany @Road Software India Pvt. Ltd. India Trimble Navigation India Private Limited India TrimbleItalia SRL Italy Mensi, KK Japan TrimbleJapan K.K. Japan Trimble Mexico S de RL Mexico TrimbleEurope B.V. Netherlands Datacom Software Research Ltd. New Zealand Trimble Navigation New Zealand Limited New Zealand Apache Technologies, Inc. USA Tripod Data Systems, Inc. USA Trimble Navigation Singapore PTE Limited Singapore Trimble International Holdings S.L. Spain Trimble Navigation IbericaS.L. Spain Spectra Precision ScandinaviaAB Sweden TrimbleAB Sweden MobileTech Solutions, Inc. USA Applanix LLC USA @Road, Ltd. United Kingdom Trimble Navigation Europe Limited United Kingdom Trimble Pty Ltd. United Kingdom Trimble Mobile Solutions, Inc. USA
